--------------------------------------------------------------------------------

SECURITIES PURCHASE AGREEMENT

            This Securities Purchase Agreement (this “Agreement”) is dated as of
July, 22 2014, between Lithium Exploration Group, Inc., a Nevada corporation
(the “Company”) and JDF Capital Inc., (the “Purchaser”) (referred to
collectively herein as the “Parties”).

            WHEREAS, the Company desires to sell and Purchaser desires to
purchase a Secured Convertible Promissory Note due, subject to the terms
therein, eighteen months from its effective date of issuance, issued by the
Company to the Purchaser, in the form of Exhibit A attached hereto (the “Note”)
and a Warrant to purchase 17,700,000 shares of the Company’s common stock for a
period of five (5) years from the date hereof, issued by the Company to the
Purchaser, in the form of Exhibit B attached hereto (the “Warrant,” and together
with the Note, the “Securities”) as set forth below;

            NOW, THEREFORE, in consideration of the mutual covenants contained
in this Agreement, the Company and the Purchaser agree as follows:

            ARTICLE I PURCHASE AND SALE

            1.1        Purchase and Sale. Upon the terms and subject to the
conditions set forth herein, the Company agrees to sell, and the Purchaser
agrees to purchase the Note, in an aggregate principal amount of $708,000, and a
Warrant to purchase 17,700,000 shares of Company common stock with an aggregate
exercise price of $708,000. The Note shall be funded by the Purchaser in the
amount of $600,000 and shall include $108,000 in respect of prepaid interest
calculated in advance at the rate of 12% per annum for 18 months. On the
Effective Date, the Purchaser shall deliver to the Company, via wire transfer,
immediately available funds in the amount of US$100,000 (the “Purchase Price”)
and the Company shall deliver to the Purchaser the Note and the Warrant. The
Warrant shall vest fully on the Effective Date.

            1.2        Effective Date. This Agreement will become effective on
July 22, 2014,(the “Effective Date”) and only upon occurrence of the two
following events: execution of this Agreement, the Note, and the Warrant by both
the Company and the Purchaser, and delivery of the first payment of the Purchase
Price by the Purchaser to the Company.

            1.3        Additional Payments. The Note requires the Purchaser to
pay $500,000 of additional consideration to the Company by providing $100,000 on
or before the 22st day of each month beginning on August 22st, 2014 and ending
on December 22st, 2014 (the “Additional Payments”).

            1.4        General Security Agreement. To secure the due payment of
all principal and interest payable pursuant to the Note, the Company shall cause
to be provided to the Purchaser contemporaneously with the advance of the
Purchase Price, the general security agreement annexed to the Note as Exhibit A
granting the Purchaser a security interest in all of the present and after
acquired personal property (the “Security”) of Alta Disposal Ltd.

            ARTICLE II MISCELLANEOUS

            2.1        Successors and Assigns. This Agreement may not be
assigned by the Company. The Purchaser may assign any or all of its rights under
this Agreement and agreements related to this transaction. The terms and
conditions of this Agreement shall inure to the benefit of, and be binding upon,
the respective successors and permitted assigns of the parties. Nothing in this
Agreement, express or implied, is intended to confer upon any party, other than
the parties hereto or their respective successors, any rights, remedies,
obligations or liabilities under or by reason of this Agreement, except as
expressly provided in this Agreement.

            2.2        Reservation of Authorized Shares. As of the effective
date of this Agreement and for the remaining period during which the Note is
outstanding and the Warrant is exercisable for shares of the Company, the
Company will reserve from its authorized and unissued common stock a sufficient
number of shares, and not less than 30,000,000 common shares from time to time,
to provide for the issuance of common stock upon the full conversion of the Note
and the full exercise of the Warrant. The Company represents that upon issuance,
such shares will be duly and validly issued, fully paid and non-assessable. The
Company agrees that its issuance of the Note and the Warrant constitutes full
authority to its officers, agents and transfer agents who are charged with the
duty of executing and issuing shares to execute and issue the necessary shares
of common stock upon the conversion of the Note and the exercise of the Warrant.
No further approval or authority of the stockholders or the Board of Directors
of the Company will be required for the issuance and sale of the Securities to
be sold by the Company as contemplated by the Agreement or for the issuance of
the shares contemplated by the Note or the shares contemplated by the Warrant.

1

--------------------------------------------------------------------------------

            2.3        Rule 144 Tacking Back and Registration Rights. Whenever
the Note or Warrant or any other document related to this transaction provides
that a conversion amount, make-whole amount, penalty, fee, liquidated damage, or
any other amount or shares (a “Tack Back Amount”) tacks back to the original
date of the Note, Warrant, or document for purposes of Rule 144 or otherwise, in
the event that such Tack Back Amount was registered or carried registration
rights, then that Tack Back Amount shall have the same registration status or
registration rights as were in effect immediately prior to the event that gave
rise to such Tack Back Amount tacking back. For example, if the Purchaser
converts a portion of the Note and receives registered shares and the Purchaser
later rescinds that conversion, the conversion amount would be returned to the
principal balance of the Note and upon any future conversion of the Note the
amount converted would be convertible into shares registered on that
registration statement.

            2.4        Governing Law. This Agreement shall be governed by, and
construed and enforced in accordance with, the laws of the State of Nevada,
without regard to the principles of conflict of laws thereof. The parties hereby
consent to the exclusive jurisdiction of the state and federal courts located in
the State of Nevada in respect of any action brought by either party against the
other concerning the transactions contemplated by this Agreement. Both parties
and the individuals signing this Agreement agree to submit to the jurisdiction
of such courts.

            2.5        Delivery of Process by Purchaser to Company. In the event
of any action or proceeding by the Purchaser against the Company, and only by
Purchaser against the Company, service of copies of summons and/or complaint
and/or any other process which may be served in any such action or proceeding
may be made by Purchaser via overnight delivery service such as FedEx or UPS,
process server, or by personal delivery a copy of such process to the Company at
its last known address or to its last known attorney as set forth in its most
recent SEC filing.

            2.6        Notices. Any notice required or permitted hereunder must
be in writing and either be personally served, sent by facsimile or email
transmission, or sent by overnight courier. Notices will be deemed effectively
delivered at the time of transmission if by facsimile or email, and if by
overnight courier the business day after such notice is deposited with the
courier service for delivery.

            2.7        Counterparts. This Agreement may be executed in one or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery of this
Agreement may be effected by email.

            2.8        Expenses. The Company and the Purchaser shall pay all of
their own costs and expenses incurred with respect to the negotiation,
execution, delivery and performance of this Agreement. In the event any attorney
is employed by either party to this Agreement with respect to legal or equitable
action, arbitration or other proceeding brought by such party for the
enforcement of this Agreement or because of an alleged dispute, breach, default
or misrepresentation in connection with any of the provisions of this Agreement,
the prevailing party in such proceeding will be entitled to recover from the
other party reasonable attorneys’ fees and other costs and expenses incurred, in
addition to any other relief to which the prevailing party may be entitled.

            2.9        No Public Announcement. Except as required by securities
law, no public announcement may be made regarding this Agreement, the Note, the
Warrant, or the Purchase Price without written permission by both the Company
and the Purchaser.

            2.10      Severability. If any term, provision, covenant or
restriction of this Agreement is held by a court of competent jurisdiction to be
invalid, illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the parties
hereto shall use their commercially reasonable efforts to find and employ an
alternative means to achieve the same or substantially the same result as that
contemplated by such term, provision, covenant or restriction.

2

--------------------------------------------------------------------------------

            IN WITNESS WHEREOF, the parties hereto have executed this Agreement
as of this 22 day of July, 2014.

 

LITHIUM EXPLORATION GROUP, INC.

 

  By: /s/ Alexander Walsh     Alexander Walsh     President

 

JDF CAPITAL INC.

 

  By: /s/ John Fierro     John Fierro     President

[Securities Purchase Agreement Signature Page]

3

--------------------------------------------------------------------------------